Citation Nr: 1443758	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.A.


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1980 to March 1981 and active duty from February 1982 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In July 2013, the Board remanded this claim to the RO for additional development.  All requested actions have been completed.  

The Veteran has a pending claim for a dental condition, which has been referred to the AOJ for appropriate action.   Also the record raises the claim of service connection for arthritis of the left wrist, which is also referred to the AOJ for appropriate action.  38 C.F.R. § 3.303(b).


FINDING OF FACT

Left carpal tunnel syndrome was not affirmatively shown in service or is otherwise related to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.303 (2013).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letters dated in June 2006 and in June 2007.  As for the timing and content of the VCAA notice, the documents complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence).

See Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice) and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service records and private medical records.

The Veteran was afforded a VA examination in September 2013.  As the report of the VA examination included the Veteran's medical history and sufficient findings to decide the claim, the VA examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 and § 1131.



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Disability diagnosed after discharge may still be service-connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  






Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show that in December 1983 tendonitis and arthritis of the left wrist was noted.  However, there was no further complaint, treatment, or diagnosis. 

After service, private medical records show that in 2006 the Veteran was diagnosed with carpal tunnel syndrome.  



On VA examinations in April 2007, in February 2008, and November 2009, the examiners' conclusions were contradictory and the Board remanded the matter in July 2013 for a new examination to determine whether the currently diagnosed left carpal tunnel syndrome was attributable to the in-service tendonitis and arthritis of the left wrist.  Following a review of the entire claims file, an in-person examination of the Veteran, and a physical examination, the VA examiner concluded that the left carpal tunnel syndrome was less likely than not related to service.  The VA examiner explained that the Veteran was seen only once for tendonitis in the left arm with no complaint of numbness and no follow up.  In contrast, the Veteran was specifically seen for numbness in the right arm and hand and continued to seek medical attention and service connection for right carpal tunnel syndrome has been granted.  

The Board finds that the opinion of the VA examiner in September 2013 is more persuasive than the opinion of the VA examiner in February 2008, who concluded that carpal tunnel syndrome began in service.  The VA examiner in September 2013 provided a rationale to support the conclusion reached in the opinion.  The VA examiner reasoned that the symptomatology commonly associated with carpal tunnel syndrome, namely, numbness and tingling, was not documented when the Veteran was treated for tendonitis, unlike right carpal tunnel syndrome, differentiating the two histories and findings.  The VA examiner's reasoning outweighs the opinion in February 2008 of the VA examiner.   

As for the Veteran's statements and testimony that left carpal tunnel syndrome was due to service, the Veteran is competent to describe symptoms such as pain and numbness during and since service, but not competent as a layperson to state carpal tunnel syndrome was the result of the symptoms in service.  





As for the statement of a fellow service member attesting to the fact that the Veteran experienced wrist numbness and pain since service, the evidence is not probative of the material issue of fact, namely, whether the current left carpal tunnel syndrome is relate to tendonitis in service. 

As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection is not warranted. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left carpal tunnel syndrome is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


